MILLIKEN, Judge.
This is an appeal from an order overruling, without an evidentiary hearing, the appellant’s post-conviction motion to vacate his conviction for murder.
In December 1939 Lett was indicted for murder. Reversible errors occurred in his first two trials, but on his third trial he was convicted and sentenced to life imprisonment. Now, twenty-nine years after his conviction, he asserts that he was incompetent to stand trial at that time, that he was not represented by counsel at that trial, and that he was transferred to a mental hospital a few days after his conviction.
The record discloses that he was abundantly represented by appointed counsel. Furthermore, the record also discloses that he was not hospitalized for psychiatric treatment until four years later. He remained in the state hospital for thirteen years and was again returned to the hospital in December 1961 for several months of psychiatric treatment after which he was returned to the penitentiary. As a consequence, the assertions in his RCr 11.42 motion are refuted by the record and no evi-dentiary hearing is required. Commonwealth v. Miller, Ky., 416 S.W.2d 358 (1967).
The judgment is affirmed.
All concur.